Title: To Benjamin Franklin from Reichsgraf Windisch-Grätz, 9 February 1785
From: Windisch-Grätz, Josef Niclas Reichsgraf
To: Franklin, Benjamin


				
					Monsieur
					Bruxelles le 9 de fev: 1785
				
				Vous avez fait tant de bien a votre patrie, et vous avez rendu de Si grands Services a l’humanité en général par les lumieres, que vous avez répandues; que tout homme, qui croit avoir des vuës utiles, peut Se flatter, que vous voudrez bien concourrir a les propager.
				C’est là Monsieur ce qui me détermine, quoique je n’aie pas l’honneur d’être connu de vous, a vous envoyer par mon beau frere le Comte Auguste de la Marck quarante exemplaires Allemands et cinquante latins d’un ecrit que je fais répandre dans toute l’Europe, dans lequel je propose la Solution d’un probleme, que vous trouverez peut être digne de l’attention des hommes.
				Si mon ecrit a le bonheur Monsieur de mériter votre approbation, je desirerois, que vous eussiez la bonté de faire passer ces exemplaires en Amerique, et d’etayer mon programme de votre Suffrage dans les deux continents:
				
				Vous Savez mieux que moi, ce que peut le Suffrage d’un homme illustre; desirant vivement, que l’on S’occupe Sérieusement de la Solution de mon probleme, il est assez Simple, que j’ambitionne le votre.
				Je n’ai pas mis mon nom a la tête de cet ecrit, parceque je ne veux pas être nommé publiquement, mais je ne peux pas me résoudre de garder l’anonime en vous parlant Monsieur de cette profonde éstime, que vous etez Si fait pour inspirer aux habitans de toutes les parties du monde, et pour vous prier d’agréer l’hommage de la vénération avec laquelle j’ai l’honneur d’être Monsieur Votre tres humble et tres obeissant Serviteur
				
					
						Le Comte de Windisch: Grätz
					
				
			 
				Notation: Windisch Gratz 9 Fevr. 1785.—
			